EXHIBIT 10.1

 

Community Trust Bancorp, Inc. Savings and Employee Stock Ownership Plan (Revised
November 2002)

 

 

COMMUNITY TRUST BANCORP, INC.

 

SAVINGS AND EMPLOYEE STOCK OWNERSHIP PLAN

 

SUMMARY PLAN DESCRIPTION

 

(Revised November 2002)

 

--------------------------------------------------------------------------------


 

COMMUNITY TRUST BANCORP, INC.

SAVINGS AND EMPLOYEE STOCK OWNERSHIP PLAN

SUMMARY PLAN DESCRIPTION

 

TABLE OF CONTENTS

 

 

Page

I.  INTRODUCTION

1

 

 

 

II.  WHO IS ELIGIBLE

1

 

 

 

 

Eligibility After a Break in Service

2

 

 

 

III.  CONTRIBUTIONS

3

 

 

 

 

Salary Deferral Contributions

3

 

 

 

 

Employer Base Contributions

3

 

 

 

 

Employer Matching Contributions

4

 

 

 

 

Qualified Non-Elective Contributions

4

 

 

 

 

Employer Discretionary Contributions

4

 

 

 

 

Rollover Contributions

4

 

 

 

IV. BENEFICIARIES

4

 

 

 

V.  VESTING RIGHTS

5

 

 

 

 

Rehired Employees - Repayment to Plan and Vesting

5

 

 

 

VI.  INVESTMENT OF PLAN ACCOUNTS

5

 

 

 

 

Dividends Paid on Company Stock

6

 

 

 

VII.  DISTRIBUTION OF BENEFITS

7

 

 

 

 

Retirement or Termination from Employment

7

 

 

 

 

Disability

7

 

 

 

 

Death

7

 

 

 

 

In Service Withdrawals

8

 

 

 

 

Treatment of Distributions from the Plan

9

 

 

 

 

Qualified Domestic Relations Orders

9

 

 

 

VIII.  TERMINATION AND AMENDMENT OF PLAN

9

 

 

 

IX.  PLAN ADMINISTRATION

10

 

 

 

X.  CLAIMS PROCEDURE

10

 

 

 

XI.  INSURANCE

10

 

 

 

XII.  YOUR RIGHTS UNDER ERISA

10

 

 

XIII.  SUMMARY FACT SHEET

13

 

--------------------------------------------------------------------------------


 

COMMUNITY TRUST BANCORP, INC.

SAVINGS AND EMPLOYEE STOCK OWNERSHIP PLAN

SUMMARY PLAN DESCRIPTION

 

 

I.  INTRODUCTION

 

The following is a basic description of the Community Trust Bancorp, Inc.
Savings and Employee Stock Ownership Plan (the “Plan”).

 

This Plan was created for the exclusive use and benefit of present and future
employees of Community Trust Bancorp, Inc. (the “Company”) and affiliates
thereof (“Affiliates”) that adopt the Plan (collectively referred to as the
“Employer”).  The purpose of the Plan is to provide tax-deferred savings and
employer contributions to eligible employees of the Employer and their
beneficiaries.  The Plan is a qualified defined contribution plan with (1) a
qualified cash or deferred 401(k) plan feature that allows you to save a portion
of your salary on a pre-tax basis, (2) a profit sharing contribution feature
that “matches” a portion of your savings contributions, and (3) an employee
stock ownership plan (“ESOP”) feature under which the Company has agreed to make
annual employer base contributions, generally in the form of Company stock. 
Amounts contributed to the Plan are invested and accumulated on a tax-deferred
basis for eventual distribution to participants or their beneficiaries.

 

The election by employees to become participants in the Plan does not constitute
a contract allowing any employee to continue to be employed by the Company and
does not affect the right of the Company to employ or to dismiss employees or
set their salary or wages.

 

This description is intended to provide the employee with basic information on
the most important parts of the Plan. Because it is a summary, it does not
contain all the details of the Plan.  The Plan document itself is a full
statement of all the provisions.  In the case of any conflict between this
description and the Plan, the Plan document controls and the interpretation of
the Plan by the Committee is final.

 

II.  WHO IS ELIGIBLE

 

All employees of the Employer are eligible to participate in the Plan except:

 

1.                         any employee who is included in a collective
bargaining unit unless participation in the Plan was agreed to in the process of
good faith negotiations with the employee’s collective bargaining
representative;

 

 

2.                         an individual who is employed by a business acquired
on or after January 1, 1999 by the Employer except as provided by a resolution
adopted by the Committee following the acquisition;

 

3.                         an individual who is a leased employee of the
Employer;

 

4.                         an individual who is excluded from participating in
the Plan on the basis of payroll classification as not being an employee, but
who subsequently is reclassified by a

 

1

--------------------------------------------------------------------------------


 

judicial, regulatory, or administrative action as a common-law employee of the
recipient organization; or

 

5.                         an employee who is a nonresident alien and who
receives no earned income from the Employer which constitutes income from
services within the United States.

 

An eligible employee may enter the Plan on the first calendar quarter (i.e.,
January 1, April 1, July 1, or October 1) occurring after the employee has
attained age twenty-one (21) and has completed a twelve consecutive month period
of employment in which he or she worked at least 1,000 hours of service.  The
first twelve consecutive month period commences with the employee’s hire date. 
If the employee does not complete 1,000 hours of service in the first twelve
months commencing with his or her hire date, the twelve month period for
determining eligibility becomes the calendar year beginning with the calendar
year that next begins after the employee’s hire date.  Generally, an hour of
service is each hour for which an employee is paid or entitled to payment for
work for an Employer.  Hours of service also can include hours for which an
employee is paid or entitled to payment for a period during which no work is
performed, such as during a paid vacation, illness or disability.

 

Eligibility After a Break in Service

 

Any eligible employee who terminates employment and who is rehired prior to
incurring a “break in service” will be entitled to participate in the Plan
immediately upon rehire (provided the employee is in an eligible classification
of employees on such date).  A “break in service” is a calendar year in which an
employee does not complete more than 500 hours of service.

 

An eligible employee who terminates employment and who is rehired after
incurring a “break in service” will be required to complete a twelve consecutive
month period of employment in which he or she works 1,000 hours of service
before reentering the Plan.  The first twelve consecutive month period commences
with the employee’s rehire date.  If the employee does not complete 1,000 hours
of service in the first twelve months commencing with his or her rehire date,
the twelve month period for determining eligibility becomes the calendar year
beginning with the calendar year that next begins after the employee’s rehire
date.  Upon completion of such twelve consecutive month period, such eligible
employee’s participation in the Plan (except with regard to an entitlement to
contributions under the Plan) will be retroactive to his or her reemployment
date.

 

An employee may be credited with up to five hundred one (501) Hours of Service
for any absence from work during which no duties are performed due to the
pregnancy of the employee, the birth of a child of the employee, the placement
of a child with the employee in connection with the adoption of such child by
the employee, or the caring for such child immediately following birth or
placement, but only to the extent required by law.  Such hours shall be credited
in the twelve (12) month period in which the absence begins if necessary to
avoid a break in service, or if not necessary, in the following twelve (12)
month period.  An employee also may be credited with a limited number of hours
of service for any absence from work governed by the Family and Medical Leave
Act of 1993 or by veteran’s reemployment rights.

 

2

--------------------------------------------------------------------------------


 

III.  CONTRIBUTIONS

 

Salary Deferral Contributions

 

An eligible employee may elect to contribute on a pre-tax basis, in any whole
percentage points from one percent (1%) to not more than twelve percent (12%)
(effective January 1, 2003, 15%) of his or her compensation. The term
“compensation” includes an employee’s base pay, overtime, bonuses and sales
commissions but does not include expense advancements and reimbursements. The
Plan does not consider compensation in excess of the amount permitted by law for
any purposes under the Plan (e.g., $200,000 in 2002 but adjusted each year for
cost of living increases) or compensation earned during the period an employee
was not an active participant in the Plan.

 

The salary deferral contribution cannot exceed the maximum amount allowed under
the law and regulations (e.g., $11,000 in 2002 but adjusted each year by statute
or for cost of living increases).  In the event an employee selects a salary
deferral contribution and his or her percentage exceeds the limit prescribed by
law, the excess contributions will be returned to the employee.  If a change
occurs in regular salary or wages of an employee during the calendar year, the
amount of the employee’s contribution during such year will change accordingly.

 

An election to start contributing to the Plan must be made before the first day
of the calendar quarter in which the eligible employee is permitted to enter the
Plan in order to be effective for that quarter or prior to the first day of any
payroll period commencing thereafter, to take effect on the first day of such
payroll period.

 

A participant may elect to suspend his or her election to contribute to the Plan
at any time by filing an election at least thirty days prior to the pay period
for which such suspension is to be effective.  A participant may elect to modify
the percentage of compensation contributed to the Plan once during the end of
each calendar quarter by filing an election at least thirty days prior to the
pay period for which such modification is to be effective.

 

The Company reserves the right to limit or reduce salary deferral contributions
made on a participant’s behalf to the Plan (including returning contributions to
a participant), as necessary to enable the Plan to comply with special IRS
contribution limits.

 

Employer Base Contributions

 

The Employer will contribute to the company stock account on behalf of each
participant an amount not less than three percent (3%) of each participant’s
compensation either in cash or in shares of Company Stock, as determined by the
Employer.  This employer base contribution will be allocated not later than the
last day of each calendar quarter to each participant’s ESOP Stock Fund.

 

3

--------------------------------------------------------------------------------


 

Employer Matching Contributions

 

The Employer will contribute an employer matching contribution equal to fifty
percent (50%) of the first eight percent (8%) of each participant’s salary
deferral contributions, provided that the matching contributions shall not
exceed four percent (4%) of each participant’s compensation.  The employer
matching contribution will be allocated not later than the last day of each
calendar quarter to each eligible participant’s Matching Contribution Account.

 

Qualified Non-Elective Contributions

 

The Employer may in its own discretion make a Qualified Non-Elective
Contribution for the benefit of its employees.  The Qualified Non-Elective
Contribution shall be determined as of the last day of each plan year and shall
be allocated as of the end of the plan year to the Salary Deferral Account of
each participant who is not a highly compensated employee (as determined under
the Internal Revenue Code).

 

Employer Discretionary Contributions

 

The Employer may in its own discretion make a contribution to the Plan and the
amount shall be determined as of the last day of any plan year.  Only a
participant who is employed as of the last day of the plan year for which the
employer discretionary contribution is made will receive a contribution.  The
employer discretionary contribution, if any, shall be allocated to the
Discretionary Contribution Account based upon the same ratio that such
participant’s compensation for such plan year bears to the compensation of all
eligible participants for that plan year.

 

Rollover Contributions

 

An employee may file a written petition with the Committee requesting that he or
she be permitted to roll into the Plan a distribution from a former employer’s
tax-qualified retirement plan (including such a distribution that previously was
rolled over to an Individual Retirement Account).  The employee must present
evidence to prove that the distribution satisfies the legal requirements for
income tax deferral as a rollover contribution.  Once contributed to this Plan,
amounts credited to an employee’s Rollover Account will be subject to the
distribution rules under the Plan, including the age 60 in-service distribution
rules described in Section VI.

 

IV. BENEFICIARIES

 

Each employee must designate a beneficiary or beneficiaries on the Beneficiary
Designation Form.  This Form also is used to indicate any change of beneficiary
desired by a participant and must be kept up to date at all times.  For this
purpose, any employee who is married must designate his or her spouse as
beneficiary unless the spouse has consented to a different beneficiary in a
written, notarized statement.  A married participant cannot change or revoke his
beneficiary designation without the consent of his or her spouse, unless the
change or revocation names his or her spouse as the beneficiary.

 

4

--------------------------------------------------------------------------------


 

V.  VESTING RIGHTS

 

A participant is always fully vested (100%) in his or her salary deferral
contributions, rollover contributions and Qualified Non-Elective Contributions,
plus any earnings thereof.  However, a participant earns a non-forfeitable
interest in his or her employer base contributions, employer matching
contributions and employer discretionary contributions, plus earnings thereof,
upon being credited with three (3) “years of vesting service.”  Prior to January
1, 2002, a participant was required to be credited with five (5) “years of
vesting service” in order to have a non-forfeitable interest in his or her
employer matching contributions.  Prior to September 1, 2002,  a participant was
required to be credited with five (5) “years of vesting service” in order to
have a non-forfeitable interest in his or her employer base contributions.  A
“year of vesting service” is any plan year in which an employee completes 1,000
or more hours of service.  Notwithstanding the foregoing, a participant who
attains age 65 while still employed with the Employer or whose employment is
terminated because of death or total and permanent disability shall become fully
vested (100%) upon attaining age 65, upon death or upon becoming disabled.

 

The portion of a terminating employee’s accounts that is not fully vested (100%)
will be forfeited at the earlier of the time he or she has incurred five (5)
consecutive breaks in service or the time when he or she receives a distribution
from the Plan of the vested portion of his or her accounts.  Any forfeited
amounts shall be allocated at least once during each plan year as of a valuation
date chosen by the Committee among active participants based on their
compensation and the source from which the forfeitures were derived.  These
reallocated amounts are referred to as forfeiture allocations.

 

Rehired Employees - Repayment to Plan and Vesting

 

An employee who had the unvested portion of his account forfeited and who
subsequently is rehired by an Employer before incurring five (5) consecutive
one-year breaks in service, may have the forfeited amount restored to his or her
account by repaying to the Plan the amount received upon termination.  Repayment
must be made within five (5) years of being rehired.  Upon such repayment, the
employee’s account will be credited with the amount originally forfeited and
years of vesting service earned as of the termination from service.

 

Any years of vesting service completed after an employee incurs five consecutive
breaks in service will not be counted as years of vesting service with respect
to contributions made prior to the breaks in service.  Any years of vesting
service completed before an employee incurs five consecutive breaks in service
will not be counted as years of vesting service with respect to contributions
made after his or her breaks in service.

 

VI.  INVESTMENT OF PLAN ACCOUNTS

 

Each participant is entitled to direct the manner in which all amounts credited
to his or her accounts (other than amounts credited as a result of the employer
base contributions) are invested.  The Committee, in its sole discretion, shall
designate from time to time which investment funds are available to a
participant.  Employer base contributions shall be allocated to the ESOP Stock
Fund and shall be invested by the Company primarily in Company stock.  The

 

5

--------------------------------------------------------------------------------


 

option to select investment funds is given to the participant at the time of
joining the Plan.  Investment elections may be changed by utilizing the voice
response unit.

 

The ESOP Stock Fund consists primarily of Community Trust Bancorp common stock
purchased with employer base contributions.  A “qualified participant” may elect
within 90 days after the close of each plan year in the “qualified election
period” to direct the Plan as to the investment of up to 25% (50% in the last
year of the “qualified election period”) of the participant’s stock fund.  A
“qualified participant” is any participant who has attained age 55 and who has
completed at least ten years of participation in the Plan.  The “qualified
election period” is the six (6) consecutive plan years beginning with the first
plan year in which the participant first becomes a qualified participant.

 

The qualified participant may direct that portion of his or her stock fund be
invested in any of the investment funds available under the Plan.  The qualified
participant’s direction shall be provided to the Committee in writing, shall be
effective no later than 180 days after the close of the plan year to which it
applies and shall specify which, if any, of the investment funds he or she
wishes to select.

 

The Plan funds are invested in trust accounts held completely separate from the
Employer’s general accounts.  It is the duty of the Trustee to invest the
participant’s Plan accounts in accordance with the participant’s  investment
election.  The Trustee offers a variety of investment options from which to
choose.  By giving the participant control over the investment of his or her
account, the Plan is intended to qualify under Section 404(c) of the Employee
Retirement Income Security Act and Title 20 of the Code of Federal Regulations
Section 2550.404(c)-1.  This means that Plan fiduciaries, including the Plan
Sponsor and Trustee, may be relieved of liability for any losses which are the
direct result of the participant’s investment instructions.

 

Dividends Paid on Company Stock

 

Dividends paid on Company stock held in the Participant’s ESOP Stock Fund under
the Plan will automatically be reinvested in Company stock.  Nevertheless, each
Participant who is fully vested (100%) in their employer base contribution
account has the option to either (1) keep the dividends deposited in the ESOP
Stock Fund and reinvest the dividends in Company Stock; or (2) receive payment,
in cash, of the dividend paid on the Company stock.  Participants who do not
make an affirmative election will be deemed to have chosen to retain the
dividends in their account and the dividends will be automatically reinvested in
Company stock.  By electing to receive payment of these dividends, the
participant will be reducing his or her overall tax-favored retirement savings. 
Participants who are not fully vested (100%) in their employer base contribution
account at the time the annual elections are provided by the Company will not be
permitted to make an election, and the dividends paid to their account
automatically will be reinvested in Company stock.  At the Company’s sole
discretion, cash dividends paid on Company stock held in the ESOP Stock Fund
that a participant has elected to receive may be either paid in cash (1)
directly to the participant or (2) contributed to the Plan and, not later than
90 days after the end of the Plan Year in which the dividends are so contributed
in cash, paid by the Plan to the Participant.  Any elections to receive cash
shall be made at the time and in the manner determined in the sole discretion of
the Committee.

 

6

--------------------------------------------------------------------------------


 

Distributions of dividends are subject to federal and state income tax (although
no early withdrawal penalty), and cannot be rolled over into an IRA or other
tax-qualified plan.  Participants will be issued tax forms (Form 1099R)
reporting the distribution to the participant and the Internal Revenue Service. 
It is the participant’s responsibility to pay all federal and state income tax
related to this distribution.

 

VII.  DISTRIBUTION OF BENEFITS

 

THE COMPANY STRONGLY RECOMMENDS THAT YOU CONSULT WITH A TAX ADVISOR PRIOR TO
RECEIVING A DISTRIBUTION FROM THE PLAN.

 

Retirement or Termination from Employment

 

Distribution of funds as a result of retirement or termination from employment
may be made either in (i) a lump sum payment (including Company Stock if
elected) or (ii) payments in cash or Company Stock made in equal annual
installments over any period of time not exceeding the joint life expectancy of
the participant and his or her designated beneficiary.  A participant may elect
to receive a distribution in the form of Company Stock only to the extent of the
balance in his or her Company Stock Fund as of the time of distribution.

 

If the amount in the participant’s accounts is $5,000 or less (or such minimum
allowed by regulations), the distribution may be made in a single lump sum
without the participant’s consent.  If the amount in the participant’s account
exceeds $5,000, the participant must elect or consent to a distribution.  If
such participant does not elect or consent to a distribution, his or her account
shall remain in the trust until the earlier of the first day of the month
coinciding with or next following the participant’s 65th birthday or the date as
of which the participant elects to receive a distribution.  If a participant is
not actively employed with an Employer, distributions from the Plan must
commence no later than April 1 of the year after the year in which the
participant attains age 70½.

 

Disability

 

Upon being determined to be totally and permanently disabled, a participant
shall be entitled to a lump sum payment equal to the value in his or her
accounts.  The distribution will be made as soon as possible after the
participant is determined to be disabled or later if elected by the participant;
provided, such payment will not be made later than the last day of the plan year
in which the participant attains age 65.

 

Death

 

Upon the death of a participant prior to retirement or termination of
employment, the participant’s accounts will be distributed to the named
beneficiary in one of the following alternatives:

 

1.                         One lump sum payment.  (The benefit automatically
will be distributed in a lump sum payment if the amount is equal or less than
the amount specified by the regulations; currently, this amount is $5,000.)

 

7

--------------------------------------------------------------------------------


 

2.                         At the election of a spousal beneficiary, cash
payments in equal installments for a maximum of five (5) years after the date of
the participant’s death.

 

In Service Withdrawals

 

At the written request of a participant who has attained age sixty (60), the
Committee will direct the Trustee to withdraw funds from his or her vested Plan
accounts.  For this purpose, any distribution taken from the Company Stock Fund
can be made in the form of Company stock.

 

At the written request of a participant, withdrawals from his salary deferral
contributions account will be made for “hardship” reasons only (prior to a
participant attaining age sixty (60)).  Hardship is defined as:

 

1.                         Medical expenses incurred by the participant or the
participant’s spouse or dependent(s);

 

2.                         Purchase of a participant’s primary residence (but
not including mortgage payment);

 

3.                         Payment of tuition for the next semester or quarter
of post-secondary education for the participant or the participant’s spouse or
dependent(s); or

 

4.                         The need to prevent the eviction from, or foreclosure
on the mortgage of, the participant’s principal residence.

 

An application for withdrawal from the salary deferral contributions account
will be made as provided for by the Committee.  Participants seeking a hardship
withdrawal must certify that the funds are not reasonably available from other
sources, such as:

 

1.                         through reimbursement or compensation from insurance
or otherwise;

 

2.                         by reasonable liquidation of assets;

 

3.                         by stopping contributions under this Plan; or

 

4.                         from distributions or non-taxable loans from other
plans or by borrowing from commercial sources.

 

Withdrawals shall be approved by the Committee on a uniform and
nondiscriminatory basis.  These withdrawals, together with any other withdrawal
as stated elsewhere may not exceed the amount required to meet the emergency
need.  Hardship withdrawals may be subject to an excise tax penalty as well as
ordinary income tax if received before the employee reaches age 60.

 

A participant who receives a hardship distribution may not make salary deferral
contributions to the Plan for the six (6) month period beginning on the date of
receipt of the hardship distribution.  Furthermore, a participant will not be
entitled to receive another hardship distribution for twelve months after
receiving a hardship distribution.

 

8

--------------------------------------------------------------------------------


 

Treatment of Distributions from the Plan

 

Whenever a distribution is made from the Plan, it will normally be subject to
income taxes.  The participant may, however, reduce, or defer entirely, the tax
due on the distribution through use of one of the following methods:

 

1.                         Elect that a direct transfer (referred to as a
“direct rollover”) of all or a portion of the distribution be made to an
Individual Retirement Account (“IRA”) or another qualified employer plan willing
to accept the transfer.  A direct transfer will result in no tax being due until
it is withdrawn from the IRA or other qualified employer plan.  Under certain
circumstances, all or a portion of the amount being distributed may not qualify
for the direct transfer.  If you elect to actually receive the distribution
rather than request a direct transfer, then, in most cases, 20% of the
distribution amount will be withheld for federal income tax purposes.

 

2.                         Elect a rollover of all or a portion of the
distribution to an IRA or another qualified plan that will accept it (that is
not a direct transfer).  This will result in no tax being due until it is
withdrawn from the IRA or other qualified employer plan.  The rollover of the
distribution, however, MUST be made within strict time frames (generally, within
60 days of receiving the distribution).  Under certain circumstances, all or a
portion of the distribution may not qualify for this rollover treatment.  In
addition, most distributions will be subject to a mandatory federal income tax
withholding rate of 20%.  This will reduce the amount you actually receive.  For
this reason, if you wish to rollover all or a portion of your distribution
amount, the direct transfer option described above would be a better choice.

 

3.                         Elect a favorable income tax treatment that may be
available to you.

 

BEFORE A DISTRIBUTION IS PAID FROM THE PLAN, THE PLAN ADMINISTRATOR WILL DELIVER
A MORE DETAILED EXPLANATION OF THESE OPTIONS.  HOWEVER, THE RULES WHICH
DETERMINE WHETHER YOU QUALIFY FOR FAVORABLE TAX TREATMENT ARE VERY COMPLEX. 
CONSULT WITH TAX QUALIFIED COUNSEL BEFORE MAKING A CHOICE.

 

Qualified Domestic Relations Orders

 

In the event that a Qualified Domestic Relations Order is received by the
Committee, benefits will be payable in accordance with such order.  The
participant’s account may be distributable in part to his or her spouse, former
spouse, child or other dependent.  The Committee has established procedures to
determine whether a Domestic Relations Order is qualified, and to make
distributions under such an Order.

 

VIII.  TERMINATION AND AMENDMENT OF PLAN

 

The Company has the right at any time to amend or to modify the Plan, except to
the extent prohibited by law.  The Company also has the right to fully or
partially terminate the Plan at any time.  If the Plan is fully or partially
terminated, each affected participant immediately will

 

9

--------------------------------------------------------------------------------


 

become fully vested (100%) in his or her accounts without regard to the number
of years of vesting service he or she has earned.

 

If the Plan is terminated, the Company will direct the Trustee to continue to
maintain separate accounts for each participant and accumulate earnings, profits
and losses thereon.  The Committee will distribute the balance to each
participant’s account under the terms of the Plan.

 

IX.  PLAN ADMINISTRATION

 

The Committee is responsible for Plan administration.  As such, the Committee is
required by ERISA to supply participants with this description and other
information and to file various reports and documents with government agencies. 
In its role of administering the Plan, the Committee has discretionary power to
interpret and construe the provisions of the Plan, and may make rulings,
prescribe procedures, gather needed information, receive and review valuations
of the Plan, employ or appoint individuals to assist in any administrative
function and generally do all other things which need to be handled in
administering the Plan.

 

X.  CLAIMS PROCEDURE

 

If a participant or the beneficiary of a participant wishes to file a claim for
benefits under the Plan, the Committee will provide the necessary forms.  If any
such claim is denied, the person making the claim, called the “claimant,” will
receive from the Committee within 90 days of its receipt of the claim a written
statement as to why the claim was denied, specific reference to the section or
sections of the Plan which are relevant to the claim, a list of additional
material of information (if any) that is necessary for the claimant to perfect
the claim (with an explanation of why the additional information is needed), an
explanation of the Plan’s claim procedure, and an explanation that the claimant
may request a review of his claim denial by the Committee by filing a written
request with the Plan.  The Committee may take, in certain circumstances, up to
an additional 90 days (for a total of 180 days) from the receipt of the claim to
make an initial determination.  The Committee will notify the participant or
beneficiary of the need for the additional 90 days with an explanation of the
circumstances warranting the extension of time to process the claim.  Generally,
a claimant may request a review of any claim denial by sending a written request
for review to the Committee within 60 days of the date he or she is notified of
the denial.  The Committee will respond to all requests for review within 60
days of receiving the request for review unless special circumstances require an
extension, in which case the claimant will be so notified.  Any decision by the
Committee shall be final and binding on all persons claiming an interest in such
decision, except as otherwise provided by law.

 

XI.  INSURANCE

 

The benefits provided by the Plan are not insured because the Federal government
does not make insurance available for an individual account plan such as this
Plan.

 

XII.  YOUR RIGHTS UNDER ERISA

 

As a participant in this Plan, you are entitled to certain rights and
protections under the Employee Retirement Income Security Act of 1974
(“ERISA”).  ERISA provides that all Plan participants shall be entitled to:

 

10

--------------------------------------------------------------------------------


 

1.                         Examine, without charge, at the Plan Administrator’s
office, all Plan documents and copies of all documents filed by the Plan with
the U.S. Department of Labor, such as detailed annual reports and Plan
descriptions.

 

2.                         Obtain copies of all Plan documents and other Plan
information to which you are entitled upon written request to the Plan
Administrator.  The Plan Administrator may make a reasonable charge for the
copies.

 

3.                         Receive a summary of the Plan’s annual financial
report.  The Plan Administrator is required by law to furnish each participant
with a copy of this summary annual report.

 

4.                         Obtain a statement telling you the balance of your
account, including Employer contributions and your own contributions and any
gain or loss in your account, at the end of the most recent Plan year.  You will
also be told whether, or to what extent you have a nonforfeitable right to your
account balance and, if applicable, how many more years you will have to work to
have a fully nonforfeitable right in your account balance.

 

In addition to creating rights for Plan participants, ERISA imposes duties upon
the people who are responsible for the operation of the Plan.  The people who
operate your Plan, called “fiduciaries,” have a duty to do so prudently and in
the interest of you and other plan participants and beneficiaries.

 

No one, including your employer or any other person, may fire you or otherwise
discriminate against you in any way to prevent you from obtaining a benefit to
which you are entitled or from exercising your rights under ERISA.

 

If your claim for a benefit is denied in whole or in part, you must receive a
written explanation of the reason for the denial.  You have the right to have
the Committee review and reconsider your claim.

 

Under ERISA, there are steps you can take to enforce the above rights.  For
instance, if you request materials to which you are entitled from the Plan
Administrator and do not receive them within thirty (30) days, you may file suit
in a Federal court.  In such a case, the court may require the Plan
Administrator to provide the materials and pay you up to $110 a day until you
receive the materials, unless the materials were not sent because of reasons
beyond the control of the Plan Administrator.  If you have a claim for benefits
which is denied or ignored, in whole or in part, you may file suit in a state or
federal court.

 

A court will decide who should pay court costs and legal fees.  If you are
successful, the court may order the person you sued to pay these costs and
fees.  If you lose, the court may order you to pay these costs and fees, for
example, if it finds your claim frivolous.

 

If you have any questions about your Plan, you should contact the Plan
Administrator.  If you have any questions about this statement or about your
rights under ERISA, you should contact the nearest Area Office of the U.S. Labor
Management Services Administration, Department of Labor.

 

11

--------------------------------------------------------------------------------


 

If further explanation is required, or if, for any reason, any claims arise
against the Plan, please contact your Office Manager or Department Manager.  The
Office or Department Manager will promptly forward all inquiries to the
Administrative Committee for their handling.

 

12

--------------------------------------------------------------------------------


 

XIII.  SUMMARY FACT SHEET

 

Name of Plan:

 

Community Trust Bancorp, Inc. Savings and Employee Stock Ownership Plan

 

Plan Administrator:

 

Community Trust Bancorp, Inc.

P.O. Box 2947

Pikeville, Kentucky 41502-2947

 

Employer Identification Number:

 

61-0979818

 

Plan Number:

 

006

 

Plan Year:

 

January 1st through December 31st

 

Type of Plan:

 

Profit sharing plan with cash or deferred feature and ESOP

 

Type of Administration:

 

The Plan is a trusteed plan and will be administered by the Committee appointed
by the Board of Directors of Community Trust Bancorp, Inc.

 

Agent to Receive Service of Legal Papers:

 

Community Trust Bancorp, Inc.

P.O. Box 2947

Pikeville, Kentucky 41502-2947

 

The Trustee may also receive service of legal papers.

 

Trustee:

 

Trust Company of Kentucky, N.A.

100 East Vine Street

Lexington, Kentucky 40588-0199

 

13

--------------------------------------------------------------------------------